               IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA^             np.T Ifl
                             SAVANNAH DIVISION


CODY SHEAROUSE,


     Plaintiff,

V.                                          CASE NO. CV417-107


REMINGTON ARMS COMPANY, LLC,

     Defendant.




                                   ORDER


      Before   the   Court    is    Defendant's   Motion   to     Exclude   the


Testimony and Causation Opinion of Plaintiff s Liability Expert

and Incorporated Motion for Summary Judgment. (Doc. 32.) For the

following reasons. Defendant's motion (Doc. 32) is DENIED.

                                   BACKGROUND


     This case involves an alleged product defect in Defendant's

Remington Model 770 rifle. (Doc. 1.) Plaintiff, at the time of

the incident, was twenty years old and had been hunting with his

father from a young age. (Doc. 38 at H 13; Doc. 45 at f 13.) On

July 26, 2015, Plaintiff planned to shoot a turtle that had been

eating the fish in a pond behind his house and went to retrieve

his Remington Model 770 (the "Shearouse gun") from the gun case.

(Doc. 38 at SI 14-15; Doc. 45 at SI 14-15.) Plaintiff claims that

he loaded the magazine, put the magazine in the gun, walked to

the back porch, closed the bolt to chamber a round and then the
rifle discharged without Plaintiff pulling the trigger. (Doc. 38

at K    15;   Doc. 45 at f 15.)^ The bullet from the Shearouse gun

fired through Plaintiff's right foot. (Doc. 38 at 1 16; Doc. 45

at f 16.) Plaintiff seeks recovery in this products liability

action    under   theories     of   strict liability,    negligence,      and   a

breach of the duty to warn. (Doc. 1.) Plaintiff pursues theories

of manufacturing defect, design defect, and breach of the duty

to warn. (Id.)

       Both   parties have retained experts to testify. Plaintiff

has retained Jack Belk as a liability expert. (Doc. 38 at 31 20.)

Plaintiff and Plaintiff's liability expert.              Jack Belk, believe

that the rifle was defectively manufactured and designed. (Doc.

38 at 31 20; Doc. 45 at 31 20.) Specifically, they contend that

the Shearouse gun contained a manufacturing defect in that the

trigger spring was misaligned which "resulted in the adjoining

parts    interfering    with    the   spring."   (Doc.   38   at   31   22.)   The

misaligned        trigger    spring     "created     a    situation        where

interference would ultimately cause the trigger spring to fail

to fully push the trigger into a safe engagement after firing,



1 Defendant objects to Plaintiff's factual assertion that he did
not pull the trigger because Plaintiff allegedly admitted to an
officer on the day of the injury that he did pull the trigger to
see if the safety was on. (Doc. 45 at 31 13.) However, for
purposes of evaluating a motion for summary judgment, this Court
does not weigh the evidence and must take the non-movants facts
as true. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 577-78 (1986).
causing       the    rifle      to fire          without the trigger                being        pulled."

(Id.)     Plaintiff         and      Belk    also      contend     that      the    Shearouse          gun

contained       two       design      defects.         The first design             defect is the

"absence of a recess or lug to hold the trigger return spring in

place and prevent it from becoming misaligned and interfering

with the surrounding parts." (Id. at 1 23.) The second design

defect is "the use of a square nosed trigger pull screw instead

of   a    round      or     domed     trigger          pull    screw,     which         would      reduce

friction       and the         risk    of interference            with       the    spring        on   the

edge     of     a    square       nosed      pull       screw."       (Id.     at       I    24.)      Belk

concluded       that these           defects "resulted            in    an    unsafe         engagement

which     caused         the    rifle       to    fire    on    bolt     closure            without    the


trigger being pulled." (Id. at SI 25.)

         Defendant, of course, rejects these contentions and moves

to     exclude           Belk's      opinion       as     to     causation.          Specifically,

Defendant contends that Belk's opinion that the misalignment of

the trigger spring in the rifle's trigger mechanism caused the

sear and the trigger to disengage which led to a fire on bolt

closure         is        inadmissible            under        Daubert       v.         Merrell         Dow


Pharmaceuticals,               509    U.S.       579     (1993).       (Doc.       35       at    12-17.)

Defendant asserts that Belk's opinions are inadmissible because

"Belk     has       no    reliable      basis,      let       alone    supportive            scientific

testing,        to       validate     his        hypothesis      that,       at     the      moment      of

Plaintiff s shooting, the rifle fired without a trigger pull due
to   any    defect      in    the    trigger     mechanism,       rather       than" simply

firing when the trigger was pulled. (Doc. 35 at 1.) Defendant

contends     that       Belk's      causation        theory      about    the     misaligned

trigger     spring       is    not       reliable     because      his    theory      is    not

supported by physical evidence and testing. (Id. at 12.)

       Plaintiff        objects      to    the    exclusion       of     Belk's      causation

opinion and contends that Belk's expert testimony falls into the

^"technical"       or    ^'other      specialized          knowledge"      categories           of

expert testimony permitted under Federal Rule of Evidence 702.

(Doc. 37 at 12.) Plaintiff argues that Belk's opinion does rely

on testing, namely the x-ray film of the internal parts of the

Shearouse gun, and that the films clearly show that the trigger

return spring is misaligned. (Id.) Plaintiff contends that Belk

came   to    his     opinion        by    his    experience       and     knowledge        as   a

gunsmith in that he can mechanically examine the rifle, examine

the films showing the location of internal parts and determine

if any parts are out of place, and then predict how the trigger

will perform. (Id. at 14.)

       In conjunction with its motion to exclude the testimony of

Belk, Defendant argues that, without admissible expert opinion

testimony      on       the     element         of   causation.          Plaintiff         lacks

sufficient proof to take his case to trial and that Defendant is

entitled     to    summary      judgment        in   its   favor.      (Doc.    35    at    17.)

Plaintiff      opposes        summary       judgment       and    argues       that     Belk's
opinion is admissible under Daubert. {Doc. 37 at 17.) Plaintiff

also argues that, even if Belk's testimony is excluded, summary

judgment is not proper because Defendant's expert admitted that

the Shearouse gun would only fire because the trigger was pulled

or because of a defect. (Id.) Thus, as Plaintiff has testified

in   his     deposition       that     he    did     not    pull        the    trigger,             the

"determination of whether or not Plaintiff pulled the trigger is

a fact question that must be decided by a jury." (Id. at 17-18.)

                                     STANDARD OF REVIEW


      Summary       judgment        shall    be     rendered       "if        the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together     with     the    affidavits,       if    any,       show    that there             is    no

genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law." Fed. R. Civ. P.

56(c).      The    "purpose     of     summary      judgment       is     to        ^pierce         the

pleadings and to assess the proof in order to see whether there

is a genuine need for trial.' " Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89

L.   Ed.    2d     538    (1986)     (citing       Fed.    R.    Civ.     P.        56    advisory

committee         notes).    Summary        judgment       is    appropriate             when       the

nonmovant "fails to make a showing sufficient to establish the

existence of an element essential to that party's case, and on

which      that    party     will    bear    the    burden        of    proof        at    trial."

Celotex     Corp.    v.     Catrett,   477    U.S.     317,      322,    106 S.          Ct.    2548,
2552, 91 L. Ed. 2d 265 (1986). The substantive law governing the

action determines whether an element is essential. DeLong Equip.

Co. V. Mash. Mills Abrasive Co., 887 F.2d 1499, 1505 (11th Cir.

1989).

     As the Supreme Court explained:

            [A] party seeking summary judgment always
            bears    the    initial    responsibility     of
            informing the district court of the basis
            for   its   motion,    and   identifying   those
            portions   of   the   pleadings,    depositions,
            answers to interrogatories, and admissions
            on file, together with the affidavits, if
            any,   which   it   believes   demonstrate   the
            absence of a genuine issue of material fact.

     Celotex,      477   U.S.    at    323,    106 S.    Ct.   at 2553.     The    burden

then shifts to the nonmovant to establish, by going beyond the

pleadings, that there is a genuine issue as to facts material to

the nonmovant's case. Clark v. Coats & Clark, Inc., 929 F.2d 604,

608 (11th Cir. 1991). The Court must review the evidence and all

reasonable factual inferences arising from it in the light most

favorable to the nonmovant. Matsushita, 475 U.S. at 587-88, 106

S. Ct. at 1356. However, the nonmoving party ^'must do more than

simply    show    that   there    is    some     metaphysical     doubt     as    to   the

material facts." Id., 475 U.S.                 at 586,    106 S. Ct.        at    1356. A

mere "scintilla" of evidence, or simply conclusory allegations,

will not suffice. See, e.g., Tidwell v. Carter Prods., 135 F.3d

1422,    1425    (11th   Cir.    1998).       Nevertheless,     where   a   reasonable

fact finder may "draw           more than one inference from the                   facts.
and    that inference        creates a          genuine    issue       of material    fact,

then    the    Court     should       refuse      to      grant      summary     judgment."

Barfield v. Brierton, 883 F.2d 923, 933-34 (11th Cir. 1989).

                                       ANALYSIS


I.     DEFENDANT'S      MOTION    TO EXCLUDE THE           TESTIMONY         OF PLAINTIFF^S
       LIABILITY EXPERT


       The admission of expert testimony is controlled by Federal

Rule of Evidence 702:


              A witness who is qualified as an expert
              by    knowledge,    skill,   experience,
              training, or education may testify in
              the form of an opinion or otherwise if:
              (a) the expert's scientific, technical,
              or  other   specialized  knowledge  will
              help the trier of fact to understand
              the   evidence     or   to   determine       a    fact    in
              issue;
              (b)      the     testimony          is       based        on
              sufficient facts or data;
              (c) the testimony is the product of
              reliable principles and methods; and
              (d) the expert has reliably applied the
              principles and methods to the facts of
              the case.


"As the Supreme Court made abundantly clear in Daubert, Rule 702

compels    district      courts       to    perform       the     critical      gatekeeping

function      concerning       the     admissibility            of     expert    scientific

evidence."      United States v. Frazier, 387 F.3d 1244, 1260 (11th

Cir.    2004)       (internal     quotation         omitted).          This     gatekeeping

function      equally        applies       to     the     admissibility         of   expert

technical evidence. Id.; Kumho Tire Co. v. Carmichael, 526 U.S.

137, 147-49, 119 S. Ct. 1167, 1174-75, 143 L. Ed. 2d 238 (1999).
The   Eleventh      Circuit       Court      of     Appeals      has     explained          that

district courts fulfill that function by engaging in a three-

part inquiry, considering whether

      (1) the expert is qualified to testify competently
      regarding the matters he intends to address; (2) the
      methodology   by   which   the  expert   reaches   his
      conclusions  is   sufficiently  reliable   as  to   be
      determined by the sort of inquiry mandated in Daubert;
      and (3) the testimony assists the trier of fact,
      through the application of scientific . . . expertise,
      to   understand      the    evidence     or    to    determine     a    fact    in
      issue.


Frazier,     387    F.3d    at    1260.   Here,         Defendant      raises       an   issue

concerning the second prong: whether Belk's causation opinion is

sufficiently reliable under Daubert.

      When    a    court    considers        the    reliability        of     a    particular

expert's     opinion,      it    considers,        to     the   extent      possible,        (1)

whether    the     expert's      theory   can      be   and     has    been       tested;    (2)

whether      the   theory       has   been     subjected        to     peer       review     and

publication; (3) the             known or     potential rate of error of the

particular scientific technique; and (4) whether the technique

is generally accepted in the scientific community.                                Quiet Tech.

DC-8, Inc. V. Hurel-Dubois, UK, Ltd., 326 F.3d 1333, 1341 (11th

Cir. 2003)(citing McCorvey v. Baxter Healthcare Corp., 298 F.3d

1253, 1256 (11th Cir. 2002)).                 These factors "do not constitute

a   Mefinitive checklist or test.' " Kumho Tire, 526 U.S. at 150

(quoting Daubert, 509 U.S. at 593).                       Rather, the applicability

of these factors "depends upon the particular circumstances of
the particular case at issue." Id. The same criteria that are

used to assess the reliability of a scientific opinion may be

used to evaluate the reliability of non-scientific, experience-

based testimony. Frazier, 387 F.3d at 1262.

       A. Belk^s Causation Opinion

       The     Remington       Model     770      bolt    action      rifle       contains   an

override       trigger.     (Doc.      37    at     3.)   This     kind      of    trigger   is

designed for the sear to rest on top of the trigger. (Id.) The

overlap between the sear and the trigger is referred to as the

engagement. (Id.) When the trigger is pulled with the requisite

force, the force           disengages the           trigger from           under the      sear,

which allows the firing pin head to override the sear. (Doc. 35

at 5.) The trigger return spring slides onto the trigger pull

screw and is intended to rest flush on the face of the trigger.

(Doc.    37    at    3.)   After   the      rifle    is   fired,      the    trigger     return

spring       pushes the     trigger      back       under the        sear,    resetting      the

engagement. (Id.) An engagement of .031 inches is considered a

safe    engagement         for   the     Remington        Model      770     and    an   unsafe

engagement is anything less than .005 inches. (Id. at 4.)

        In    this     case,     Belk       contends       that      the     Shearouse       gun

contained a manufacturing defect in that the trigger spring was

misaligned      which "resulted             in    the    adjoining     parts       interfering

with    the    spring." (Doc.          38    at 1       22.)   The    misaligned         trigger

spring "created a situation where interference would ultimately
cause the trigger spring to fail to fully push the trigger into

a    safe     engagement        after       firing,       causing       the       rifle          to    fire

without       the   trigger       being       pulled."        (Id.)     In     coming            to    this

opinion,       Belk      physically         inspected         the     rifle       at        North      Star

Images and reviewed X-ray films taken of the Shearouse gun which

depicted a misaligned trigger spring. (Doc. 50, Attach. 1.) Belk

testified that in his fifty years of experience, he had "never

seen a trigger this bad." (Doc. 37, Attach. 5 at 21.)

         Plaintiff       and    Belk       also    contend      that        the    Shearouse            gun

contained      two design          defects.        The    first       design       defect is the

"absence of a recess or lug to hold the trigger return spring in

place and prevent it from becoming                            misaligned and interfering

with the surrounding parts." (Id. at 1 23.) The second design

defect is "the use of a square nosed trigger pull screw instead

of   a    round     or    domed    trigger         pull       screw,    which          would      reduce

friction       and the      risk    of interference              with       the    spring         on    the

edge     of    a    square      nosed       pull    screw."         (Id.      at       SI    24.)      Belk

concluded that these defects "resulted in                              an    unsafe engagement

which     caused      the      rifle    to    fire       on    bolt    closure              without     the


trigger being pulled." (Id. at SI 25.)

         Defendant       only    challenges         the       causation       opinion            of    Belk

that a misaligned trigger spring in the Shearouse gun caused the

rifle     to    fire     without       a     trigger      pull.       (Doc.        35       at   11-17.)

Specifically, Defendant contends that Belk's "opinion that such



                                                  10
a defect caused this shooting does not "fit" the facts of the

case,      and    is    not    based    on    any    reliable       scientific         method   or

testing." (Id. at 11.) Defendant also argues that the opinion

should      be     excluded        because      Belk       cannot        exclude       the   other

plausible         explanation         for     the     shooting—namely,             pulling      the

trigger while the safety was in the "OFF" or "FIRE" position.

(Id.) Thus, Defendant does not appear to challenge Belk's design

or   manufacturing             defect       opinion     but    solely        challenges         the

opinion      that      the     manufacturing          defect      caused        the    injury   to

Plaintiff.


           1. Defendant's          contention       that    the   defect        does    not "fit"
                 the    case    and     is    not    based     on    reliable          scientific
                 method


        Defendant urges this Court to find that Belk's opinion is

unreliable speculation. Defendant points to the testing on the

Shearouse        gun    by     Belk    and   Remington's expert,                Derek    Watkins,

after the accident to show that the Shearouse gun only operates

as intended: firing when the trigger is pulled. (Doc. 35 at 12.)

Defendant contends that Belk's causation opinion is not based on

reliable scientific testing and methods because Belk admits that

he   did    not    observe       an    unsafe   engagement          on    the    Shearouse      gun

during the joint inspection and because no test resulted in a

replication        of     Belk's      hypothesized      fire-on-bolt-closure.                (Id.)

The Court disagrees and finds that Belk bases his testimony on

more than pure speculation.



                                                11
      First, the Court notes that both Belk and Watkins rely on

the   physical examination          and         testing      performed    at the        joint

inspection of the Shearouse gun. (Compare                          Doc. 35, Attach. 1

(reviewing the digital data received from North Star Imaging of

the Shearouse gun in Belk's expert report) with Doc. 35, Attach.

4 at 2 (stating in Watkins' expert report that the rifle was

examined ^^via a CT scan, 2D radiography, optical measurements,

actuation    force        measurements           and       physical     testing.").)       In

addition,    Belk    has    done    a      significant         amount    of    testing    and

examining of firearms and override triggers. (Doc. 50, Attach. 3

at 17-18;    115-117.)      When    Belk        was    asked   whether    he    had   tested

his general hypothesis that ^'the interference with the trigger

return spring can result in a reduced trigger sear engagement

causing   the     rifle    to   fire       by    merely     closing     the    bolt," Belk

responded that he had "many, many times." (Id. at 104.) Belk

explained    his    methodology as "I                can    look   at it mechanically,

look at the parts and knowing through experience and education

how those parts interact, I can make certain deductions of how

that trigger is going to work and how it's is [sic] going to

fail."    (Doc.    50,    Attach.      4    at    240-41.)      The   Court     notes    that

Belk's qualifications, education, and experience have not been

challenged. Thus, although the tests performed on the Shearouse

gun at the joint inspection did not result in a fire on bolt

closure or a demonstration of precipitous engagement, Belk has



                                                12
experience in the mechanical nature of override triggers. He can

explain     how    those       triggers    function    and    can    explain       how    the

manufacturing           defect     he     identified      could      lead        to    these

occurrences.



       Ultimately, while there is no affirmative evidence through

testing of a fire on bolt closure, such a fact does not per se

render the opinion that the rifle fired without a trigger pull

due    to   a     manufacturing           defect   unreliable.        See        Seamon     v.

Remington Arms Co., LLC, 813 F.3d 983, 990 (11th Cir. 2016). The

fact that these              attempts   did   not result      in    the   Shearouse        gun

discharging       without a trigger pull goes to the                      weight of the

evidence,       not    the     admissibility.      Defendant       may    address       these

inconsistencies               through      vigorous       cross-examination               and

presentation of contrary evidence. Daubert, 509 U.S. at 596, 113

S. Ct. at 2798.


       Finally,        the    Court briefly discusses Bachert               v.    Remington

Arms   Co.,     LLC,     No.    4:15-cv-03220,     2017      WL    4512555   (S.D.        Tex.

Aug. 4, 2017). Defendant contends that Bachert is ^^on all fours"

with the present case as the rifle there was tested by experts

and    cannot     be    made to malfunction         and   fire      without a         trigger

pull as claimed by the plaintiff. (Doc. 44 at 11.) In a sparse

opinion, the district court found that the plaintiff was unable

to demonstrate that a product defect caused the rifle to fire

and stated that




                                              13
              Bachert told the officer that the safety was
              on when the gun fired. Tests of the rifle
              after the accident showed that the trigger
              could not be pulled when the safety was on.
              The argument that the excess bonding agent
              caused a defect in the gun is not supported
              by the record.

Bachert,      2017    WL       4512555,       at   *1.         Notably,   the    district        court

when on to state that


              Bachert's complaint and deposition from the
              case in Illinois say that the rifle's safety
              was    on     at       the    time     of    the     accident.       More
              than two years after the accident and in
              response to Remington's motion for judgment,
              Bachert submitted a new affidavit directly
              contradicting his deposition testimony; he
              now claims that the safety was off.

Id.   at     *2.    Thus,      the    plaintiff           in    Bachert     originally claimed

that the      rifle       was defective            because        it fired      with the     safety

on. However, after tests showed that the gun could not be made

to    fire    with       the    safety       on,     the        plaintiff    submitted        a    new

affidavit      directly          contradicting            his     deposition       testimony       and

contending         that    excess          bonding      agent      caused    the    gun     to    fire

without a trigger              pull when the safety was off. Id.                          The Court

stated     that     it    was     the       plaintiff's          responsibility       to    provide

"evidence from which a jury could reasonably determine the gun

was     defective"             and      rejected          the      plaintiff's            subsequent

affidavits as an attempt to manufacture a genuine issue of fact

to preclude summary judgment. Id.




                                                   14
       The    Court   finds    that    Bachert      is   not     ^'on   all   fours"     with

this    case    as    Defendant      contends.       Unlike      this     action,        where

Plaintiff has maintained that he did not pull the trigger, the

plaintiff in Bachert attempted to manufacture a genuine issue of

fact to preclude summary judgment by submitting affidavits that

materially changed his story of the shooting. That issue is not

present in this case. Further, there is other evidence in this

case    from    which    a    jury    could       reasonably      determine     that      the

Shearouse gun was defective.

            2. Belk^s treatment of alternative causes


       Defendant contends that Belk's opinion is also unreliable

because Belk did not offer any "scientifically valid method to

rule-out that the rifle functioned precisely as intended on the

day of Plaintiff's shooting." {Doc. 35 at 16.) Defendant argues

that Belk's opinion must be excluded on this ground. The Court

disagrees.

       First,    the     Court       again     notes      that     Defendant        is    not

challenging      Belk's      opinion    that      the    Shearouse      gun   contains       a

manufacturing         defect    or     his    opinions      regarding         the    design

defects. Defendant's own expert, Derek Watkins, testified in his

deposition that there are only four possible explanations of why

a    Remington Model 770         would fire. These explanations are: the

trigger was pulled, there was an improper post-sale alteration

to    the    rifle,   there    was     an    improper     post-sale       abuse     of    the



                                             15
rifle,    or    that     there     was    a    defect        in    the    rifle.     (Doc.   37,

Attach. 2 at 13-15.) Watkins further testified that he did not

observe      any     evidence      that       there    was        an     improper    post-sale

alteration,        post-sale abuse, or debris that                        would    have   caused

the   Shearouse        gun   to    fire   without        a    trigger      pull.     (Doc.   39,

Attach. 1 at 37.) Watkins ultimately stated that

               I would say that if it [the Shearouse gun]
               did fire without the trigger being pulled
               and if it was being handled in a normal and
               expected way, that there was some defect
               possibly causing it, as long as we're not
               talking out debris or poor maintenance or
               other things getting in there causing an
               issue that type of stuff.

(Id.)     Therefore,         the    two       possible       reasons       for      Plaintiff's

injuries are that he pulled the trigger and the Shearouse gun

operated as intended or that he did not pull the trigger and a

defect caused the rifle to fire. Plaintiff contends that he did


not   pull     the     trigger.     (Doc.      50,    Attach.          2 at   90.)    Defendant

cites     to    the     deposition        of     Timothy          Ivey,    an     officer     who

responded to scene when Plaintiff was shot, that Plaintiff told

Sergeant Ivey that he had the barrel of the Shearouse gun on top

of his foot and          pulled the trigger. (Doc. 35 at 15.) Sergeant

Ivey did testify that Plaintiff told him that the gun fired when

he pulled the trigger. (Doc. 50, Attach. 1 at 19.) However, as

stated. Plaintiff has sworn testimony that he did not pull the

trigger.       Thus,    causation        of    Plaintiff's         injury,        e.g.    whether




                                               16
Plaintiff       pulled       the    trigger,       is    a    question       of    fact     to   be

resolved by the jury and not by this Court on summary judgment.

Ontario Sewing Mach. Co. v. Smith, 275 Ga. 683, 687, 572 S.E.2d

533,    536    (2002)       {"[I]t is        axiomatic        that   questions           regarding

proximate cause are undeniably a jury question and may only be

determined          by    the   courts       in    plain      and    undisputed          cases.")

(internal quotation marks and citation omitted). Further, "it is

not the role of the district court to make                           ultimate conclusions


as to the persuasiveness of the proffered evidence . . . Quite

the    contrary,          ^[v]igorous        cross-examination,              presentation        of

contrary       evidence,        and    careful         instruction      on    the      burden    of

proof    are    the       traditional     and      appropriate         means      of     attacking

shaky but admissible evidence.' " Quiet Tech., 326 F.3d at 1341

(quoting Daubert, 509 U.S. at 596, 113 S. Ct. at 2798).

II.     DEFENDANT'S MOTION            FOR SUMMARY JUDGMENT


        In conjunction with its motion to exclude the testimony of

Belk, Defendant argues that, without admissible expert opinion

testimony       on        the      element        of    causation.       Plaintiff             lacks

sufficient proof to take his case to trial and that Defendant is

entitled       to    summary judgment             in    its   favor.    (Doc.       35    at    17.)

Because       the    Court      denied    Defendant's          motion    to       exclude,       the

Court    denies          Defendant's     motion        for    summary    judgment         on   this

issue.




                                                  17
                                  CONCLUSION


     For    the   foregoing     reasons,   the   Court   DENIES   Defendant's

Motion     to   Exclude   the    Testimony     and   Causation    Opinion   of

Plaintiff's Liability Expert and Incorporated Motion for Summary

Judgment (Doc. 32).

     SO ORDERED this '
                     * day of October 2019.




                                    WILLIAM T. MOORE,
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA




                                      18
